Citation Nr: 1209512	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-16 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy, both upper extremities, including secondary to diabetes mellitus.

2. Entitlement to service connection for hypertension, including secondary to diabetes mellitus.

3. Entitlement to service connection for chest pain (claimed as shortness of breath).

4. Entitlement to service connection for erectile dysfunction, including secondary to diabetes mellitus. 

5. Entitlement to service connection for a skin disorder, including due to              Agent Orange exposure.

6. Entitlement to an increased evaluation for degenerative osteoarthritis of the right side of the apophyseal joint of L5-S1, currently rated at 10 percent.

7. Entitlement to an increased evaluation for arthritis of the cervical spine with spondylosis, currently rated at 10 percent.

8. Entitlement to an increased evaluation for diabetes mellitus type II, with bilateral peripheral vascular disease and bilateral cataracts, initially rated at               10 percent from January 24, 2006 to November 20, 2007, and at 20 percent since November 21, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to January 1991.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which in part granted          service connection for diabetes mellitus, and awarded increased ratings to               10 percent for service-connected lumbosacral spine and cervical spine conditions. The Veteran appealed therefrom, including the assigned initial evaluation for diabetes mellitus. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).             Also denied through that decision were the claims for service connection enumerated on the title page above.

During pendency of the appeal, a March 2008 RO rating decision was issued awarding some of the benefits sought. The evaluation for diabetes mellitus type II was increased from 10 to 20 percent, effective November 21, 2007. As with all increased ratings to less than the maximum schedular evaluation, the claim for a higher evaluation will continue on appeal. A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise). That rating decision further granted then pending claims for service connection for peripheral neuropathy of the right and left lower extremities, and hence, these issues are no longer before the Board. The matter of service connection for peripheral neuropathy of the bilateral            upper extremities is still before the Board. 

In August 2009, the Veteran was scheduled to attend a Travel Board hearing                at the RO, but he did not appear for the hearing and has not since requested that it be rescheduled. Under the circumstances, the Board deems the Veteran's prior hearing request to be withdrawn. See 38 C.F.R. § 20.704(e) (2011). 

The Board is deciding the claims for service connection for peripheral neuropathy of the upper extremities, and for chest pain. The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part concerning these matters. 


FINDINGS OF FACT

1. The Veteran has peripheral neuropathy of the upper extremities which in all reasonable likelihood is associated with service-connected diabetes mellitus.

2. The Veteran does not have a current diagnosed disability manifested by chest pain. Service connection for coronary artery disease is already in effect. 



CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for peripheral neuropathy of both upper extremities, as secondary to diabetes mellitus. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2. The criteria are not met to establish service connection for chest pain (claimed as shortness of breath). 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008, removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As indicated below the Board is granting the benefits sought on appeal of entitlement to service connection for peripheral neuropathy of the upper extremities. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Through the VCAA notice correspondence dated from March 2006 pertaining to the claim for service connection for chest pain, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,         16 Vet. App. 183, 186-87 (2002). 

While there is no indication of notification concerning both the disability rating and effective date elements of a pending claim for benefits consistent with the holding in the Dingess/Hartman decision, as the underlying claim for service connection       is being denied on the merits, the absence of notice on this subject has had no prejudicial effect upon adjudicating the appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the         March 2006 VCAA notice correspondence on the claim for service connection for chest pain was issued prior to the March 2007 rating decision on appeal adjudicating this matter, and therefore comported with the standard for timely notice. 

The RO has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs) and VA outpatient records. There is no indication of outstanding private treatment records. The Veteran has not yet undergone a VA Compensation and Pension examination regarding the issue of service connection for chest pain, however, the Board         does not find that such an examination is warranted under the circumstances. Essentially, while the Veteran subjectively reports having chest pain, as explained below, pain and discomfort alone is not recognizable under VA law as a disability in and of itself. There is no other symptomatology described by the Veteran. Without a cognizable disability, there is no foundation to consider service connection. Further, even assuming there was a recognizable disability, there is no indication of precipitating injury in service, or any verified pathology associated with chest pain from service discharge to the present time period. Also noted is that two VA examinations for diabetes mellitus contained considerable findings already in regard to reported chest pain symptoms. Consequently, there is no basis upon which to order a VA cardiology exam in this case. See 38 C.F.R. § 3.159(c)(4).        See also, McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). In addition to VA's duty to assist the Veteran,                      in furtherance of his claim, the Veteran provided private treatment records and several personal statements. He was previously scheduled for a Board hearing for which he did not report. There is no indication of any additional relevant evidence or information which has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury incurred while on active duty service.                         38 U.S.C.A. §§1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b) (2011).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

Peripheral Neuropathy of the Upper Extremities

During a November 2007 VA Compensation and Pension examination for diabetes mellitus, the Veteran reported numbness in both hands and feet for the previous few years, with intermitting shocking pain in his hands and feet about three to four times           per week. An EMG study was ordered to confirm the presence of the condition described. 

At the December 2007 VA EMG study, the Veteran complained of numbness in all four extremities. The results of the test was of an abnormal study, the final impression being incipient polyneuropathy by EMG, more likely than not due to diabetes which was under excellent control. Also noted was that there was no electrophysiological evidence of a right median neuropathy at the wrist.

Based on the above, there is sufficient indication of peripheral neuropathy of the upper extremities that to a reasonable likelihood is clinically associated with the Veteran's underlying diabetes mellitus, type II. While the December 2007 VA EMG study report does not expressly state this conclusion in no uncertain terms, the fact remains that the interpreting physician diagnosed an incipient polyneuropathy related to diabetes mellitus, and therefore indicative of disability affecting the upper as well as lower extremities. Consequently, when all reasonable doubt is afforded to the Veteran's claim, there is a plausible basis upon which to grant service connection for peripheral neuropathy of the bilateral upper extremities. See 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102. 

Chest Pain

The Board has reviewed the evidence surrounding the Veteran's claim for service connection for chest pain (also claimed as shortness of breath), and finds that under applicable law this claim must be denied. What is critically lacking from the evidence at hand is sufficient proof of the current disability claimed. Under VA law, pain alone is not a recognized disability. Nor has there ever been indication of any objective cardiac dysfunction or pathology associated with chest pain. Nor has the Veteran in his most recent clinical evaluation setting described any symptom of or comparable to shortness of breath. The overall finding therefore is one of lack of evidence of a current disability. The Board recounts the relevant evidence below.

The Veteran's STRs show that in June 1979, he complained of chest pains,           sharp and throbbing on the right side of the sternum, sometimes radiating into          the upper chest, recently becoming prominent, but present on and off since 1978.        A contemporaneous treatment evaluation shows an assessment of chest wall pain, and mild costochondritis. A July 1989 EKG study showed normal mitral and aortic valves, trace tricuspid regurgitation, normal chamber dimensions, and left ventricular hypertrophy but with good left ventricular wall motion. Also that month, the Veteran had a normal thallium myocardial perfusion stress study, which showed no evidence of myocardial ischemia or infarct. Also, an exercise tolerance test showed excellent exercise tolerance, normal heart rate and blood pressure response, negative for angina, negative for ischemia, and Thallium study pending.                      A November 1990 thallium myocardial perfusion stress study showed similar results.

On his June 1991 military separation physical, the Veteran reported having had shortness of breath when climbing stairs, and chest pains for two years.                     He described a cardiac workup, and having his heart beat hard at times while in bed, with frequent heartburn he did not treat.

Following separation from military service, the Veteran underwent a June 1991   VA Compensation and Pension examination for general medical evaluation, during which he reported having had a history of atypical chest pain in the past. It was noted that his Thallium exercise test in 1990 during service was normal. At this time, objectively his point of maximal impulse was not displaced. He had a regular cardiac rate and rhythm, without murmur, gallop or rub. Peripheral pulses were present without bruits. His chest x-ray did not show cardiomegaly. His EKG was normal. 

The Veteran's January 2006 VA Form 21-526 (Formal Application for Compensation and/or Pension) indicated that he was claiming entitlement to  service connection for "shortness of breath, even while sitting at times."

An August 2005 private treatment record reflects a reported history, in part, of shortness of breath which had improved, but according to the Veteran was still present some at night. 

In October 2006, the Veteran underwent VA examination pertaining to his        diabetes mellitus, pursuant to which he also reported having had an irregular     heart beat for the last two to three years, which occurred intermittently. He was not sure what precipitated it, probably stress. He stated that when he had it he did not pay attention and continued to do whatever activity he was engaged in and it subsided on its own. So far there was no history of treatment. He denied chest pain or syncopal episode with arrhythmia. The Veteran stated that he also had intermittent chest pain with exercise such as going up stairs, including climbing two to three flights of stairs. He described this as a dull ache that was felt on the left side of the neck or upper chest, which usually lasted 10 minutes. This was sometimes associated with shortness of breath, diaphoresis, and nausea with vomiting. He had felt dizzy but had not lost consciousness. He stated that pain may radiate from the chest to the neck at times. The Veteran denied any dyspnea unless he got angry. There was no dyspnea at rest, paroxysmal nocturnal dyspnea, or orthopnea. He gave no history of myocardial infarction, congestive heart failure, cardiomyopathy, or rheumatic or thyroid heart disease. 

Thereafter, a physical exam was completed, which indicated in relevant part, a thick chest wall present. Point of maximal impulse was not palpable. Heart sounds were regular in rhythm, including S1 and S2 with no murmur, gallop, or rub. The relevant diagnosis was "chest pain," but it was observed that exercise tolerance test was negative clinically, and EKG had normal functional capacity and achieved METS level was 8.20. 

The Veteran underwent re-examination for diabetes mellitus in November 2007, which again had pertinent cardiovascular findings. The Veteran at that time denied a history of coronary artery disease or myocardial infarction. He did report chest pain of many years duration, mainly on the left side of the chest with very occasional radiation to the neck, sharp in onset, lasting for a minute or so, without associated nausea or vomiting, diaphoresis, or shortness of breath. He reported that the chest pain of many years duration had not changed over time. He stated that the chest pain occurred mainly when he got emotional upset. He denied dyspnea on exertion, orthopnea, paroxysmal nocturnal dyspnea, and edema in the feet. Meanwhile, objectively the chest was symmetrical, with air entry bilaterally equal.  He was clear to auscultation bilaterally. S1, S2 were both regular rate and rhythm without murmurs, gallops or rubs. A recent EKG had shown no abnormalities, with no ST and T wave changes, or signs of left ventricular hypertrophy. An exercise study was consistent with mild arterial disease bilaterally. An exercise tolerance test was clinically and electrocardiographically negative for exercise induced myocardial ischemia. 

Considering all of the foregoing, the Board is unable to ascertain a basis for        service connection. Underlying the Board's determination in this regard is the absence of competent and convincing evidence of a current medical condition recognized as disabling for VA purposes. The first essential criterion to establish service connection is evidence of the disability claimed. See Moore v. Nicholson,             21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). In this instance, there is no identified objective sign or symptom of cardiac dysfunction, nor does the Veteran refer to the same. His complaints instead repeatedly center around nonspecific chest pain. The pain is unaccompanied by limitation of function, and by his most recent account is associated with episodes of emotional stress. Indeed, several clinical workups through EKGs and exercise tolerance tests have been fully negative for any problem underlying reported chest pain. As such, what the Board has before it in terms of a claimed condition is limited to the chest pain and discomfort itself. By applicable law, the report of pain in and of itself does not establish a cognizable disability for VA purposes.                See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). The Board is also aware of the other component of the Veteran's claimed condition, which is that he has shortness of breath, sometimes associated with the chest pain. However, on the most recent relevant VA Compensation and Pension exam of November 2007, the Veteran specifically denied any form of dyspnea. Nor for that matter has any treatment provider, VA or private, ever observed the presence of shortness of breath, or lack of respiratory capacity, either associated with or without an attendant problem involving            chest pains.

The only conclusion which the Board can reach in this instance is that the Veteran does not currently have a disability recognizable under VA law as involving chest pain. Without evidence of a current disability, the present claim cannot be substantiated. It also merits observation that through a recent December 2011 rating decision, the RO has already granted service connection for coronary artery disease (as due to Agent Orange exposure). It follows that any claim the Veteran might bring for disability involving heart disease allegedly associated with chest pain would be precluded, as duplicative of an existing award of compensation benefits.

Moreover, the Board has considered that even if the Veteran did manifest a distinct disability comprised of chest pain (and/or shortness of breath), there remains no competent and persuasive finding to suggest that said condition is associated with an incident of military service. See Holbrook v. Brown, 8 Vet. App. 91 (1995)         (the Board has the fundamental authority to decide a claim in the alternative).  Rather, while the Veteran complained of chest pain in service, on repeated evaluation he was found to have no objective indication of actual cardiac dysfunction or pathology. A VA exam shortly following service was similarly devoid of any objective condition. As a result, there would be minimal basis upon which to attempt to etiologically connect a current disability with an incident of service. Regardless, the primary grounds upon which the Board is issuing its present decision is the lack of evidence of a current disability, which fact alone does not permit the foundation for an award of service connection. 

For these reasons, the Board is denying the claim for service connection for      chest pain. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for peripheral neuropathy of both upper extremities, secondary to diabetes mellitus, is granted.

Service connection for chest pain (claimed as shortness of breath) is denied.








REMAND

The Board deems additional development warranted on the remaining claims  before it.

On the claims for service connection for hypertension and erectile dysfunction,            as secondary to service-connected diabetes mellitus, there is so far the         November 2007 VA examination report which states the conclusion that neither claimed condition was initially caused by diabetes mellitus, because both preceded diabetes mellitus by several years (in the case of hypertension in particular, this reportedly had its onset in the 1980s, whereas diabetes mellitus was not diagnosed until just a few years ago). This notwithstanding, besides a direct causal relationship, another avenue to demonstrate secondary service connection is to show that the condition claimed was aggravated over time by service-connected disability. See 38 C.F.R. § 3.303(b) (2011). The medical opinion as stated does not resolve whether diabetes mellitus chronically aggravated hypertension or        erectile dysfunction. Thus, further medical inquiry is necessary.

As to a claimed skin disorder, on review of STRs, a September 1977 clinical record denotes a complaint of a rash on the body from shoulders to the feet. When seen in July 1985, the Veteran presented with swelling, redness, and pain of the upper and lower eyelids of both eyes for the past week. The assessment was of a hordeolum (eye bump). He was seen again for bumps present on the eyelids in January 1986.  In February 1986, there was present a chalazion on the right lower eyelid and small bump on the right upper eyelid. On his June 1991 military separation physical, the Veteran reported having occasionally gotten a skin rash on his arms which came and went.

On a June 1991 VA general medical examination, the Veteran gave a history of a skin rash in the past which was not present at that time.

More recently, the Veteran described dermatological problems on the left side.      An August 2005 private treatment records references the Veteran's mention of a spot on his left arm and leg that manifested dry skin and a scab from time to time.
Given the foregoing and also the Veteran's presumed in-service exposure to Agent Orange from his Vietnam service, VA's duty to provide a medical examination is applicable to this case to determine the etiology of any current skin disorder. 

Regarding the Veteran's claims for increased rating, the most recent VA examinations on file pertaining to the Veteran's service-connected lumbosacral spine disorder, cervical spine disorder, and diabetes mellitus are all dated from several years ago. It is therefore essential that the Veteran undergo contemporaneous examinations. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998)        ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA dermatological examination pertaining to claimed skin disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should confirm that the Veteran presently has a dermatological disorder of some type.        If these condition is present, then please indicate whether it is at least as likely as not (50 percent likelihood or greater) directly related to the Veteran's military service, taking into account the Veteran's documented instances of treatment during service, as well as his assertions. Please further consider whether a skin disorder is etiologically related in any way to the Veteran's presumed Agent Orange exposure during service            in Vietnam.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. Then schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected disabilities of the lumbosacral and cervical spine. The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected disability of the lumbosacral spine and cervical spine. In evaluating the Veteran, the examiner should report complete range of motion findings. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time. The examiner should also be asked to determine whether the neck and spine exhibit weakened movement, excess fatigability or incoordination. If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected diabetes mellitus. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected diabetes mellitus, in accordance with the rating criteria specified at 38 C.F.R. § 4.119, Diagnostic Code 7913. In providing the requested evaluation, the VA examiner should also offer an assessment of the severity of associated complications         of diabetes mellitus (currently rated as noncompensable)       of bilateral peripheral vascular disease and bilateral cataracts.

Please then provide an opinion regarding the following additional medical inquiries:

* Determine whether the Veteran's diagnosed hypertension is etiologically related to service-connected diabetes mellitus. The examiner should consider both initial causation of hypertension by diabetes mellitus, and the possibility that hypertension has been permanently aggravated by the same.           For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. Please refer to and cite to the prior November 2007 VA medical opinion on this subject (which addressed only the first theory of initial causation, and not aggravation.)

* Determine whether the Veteran's diagnosed erectile dysfunction is etiologically related to service-connected diabetes mellitus. The examiner should consider both initial causation of hypertension by diabetes mellitus, and the possibility that erectile dysfunction has been permanently aggravated by the same.           For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. Please refer to and cite to the prior November 2007 VA medical opinion on this subject (which addressed only the first theory of initial causation, and not aggravation.)

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. The RO/AMC should then review the claims file.          If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,        11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claims on appeal for increased rating, and for service connection for hypertension, erectile dysfunction, and a skin disorder based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


